2014 IL 113600



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 113600)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. CARLOS CREGAN,
                               Appellant.


                             Opinion filed February 21, 2014.



        CHIEF JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Justices Thomas, Kilbride, Karmeier, and Theis concurred in the judgment and
     opinion.

        Justice Burke dissented, with opinion, joined by Justice Freeman.



                                           OPINION

¶1       The circuit court of McLean County convicted defendant, Carlos Cregan, of
     possession of a controlled substance, after denying defendant’s motion to suppress
     evidence from a search accompanying his arrest for failure to pay child support. The
     appellate court held the search valid under the search-incident-to-arrest exception to
     the search warrant requirement. 2011 IL App (4th) 100477. For the reasons that follow,
     we affirm.



¶2                                      BACKGROUND

¶3      Carlos Cregan was charged with unlawful possession of less than 15 grams of
     cocaine, a controlled substance (720 ILCS 570/402(c) (West 2008)). He filed a motion
     to suppress evidence, arguing the search that led to discovery of the controlled
     substance violated his fourth amendment right to be free from unreasonable searches.
     At a hearing on the motion, the court heard testimony from two Normal police officers,
     Kevin Kreger and Christopher Nyman. The defendant also testified.

¶4       The Normal police department had received a tip that defendant would arrive by
     train on November 3, 2009, and that defendant had an active warrant for his arrest.
     Officers Kreger and Nyman were assigned to a multijurisdictional unit focused on
     gangs and drug activity. They learned that defendant was a documented member of the
     Satan Disciples gang while confirming the arrest warrant’s validity. The McLean
     County civil warrant sought defendant’s arrest for failure to pay child support. Kreger,
     Nyman, and a third officer waited at the train station for defendant’s arrival, just after
     9:30 p.m. The officers approached defendant, placed him under arrest and handcuffed
     him, and searched his two bags. Defendant did not resist or try to access his bags once
     he was in handcuffs. The witnesses’ accounts vary somewhat as to the exact sequence
     of events.

¶5       Officer Kreger testified that defendant was alone when he exited the train, and that
     the officers approached and reached him before anyone else arrived. A woman, later
     identified by defendant as his friend Lindsey Collins, approached on the platform as the
     officers confirmed defendant’s identity and completed his arrest. Kreger testified that
     defendant had a “laundry bag” over his shoulder and a “wheeled luggage bag.” The
     wheeled bag was closed with zippers and had no lock on it. Kreger’s testimony was
     somewhat ambiguous as to how defendant moved the wheeled bag, stating both that
     defendant was “carrying” it and rolling it by the handle. He testified unambiguously,
     however, that defendant was in possession of both bags. Kreger testified that it was his
     intention to bring the bags into custody with defendant, as defendant was alone, and
     that he intended to conduct an inventory search of the bags, pursuant to department
     policy. Defendant asked if his bags could be turned over to his friend Collins, but
     Kreger told him the bags had to be searched first. The defendant was handcuffed at the
     time Kreger searched his bags.

¶6       Officer Nyman testified that defendant got off the train with two other people, then
     departed from them to approach a woman. Nyman testified that defendant approached
     her before officers reached him, but that officers reached defendant immediately
     afterward. Nyman testified that defendant was “carrying two bags” and was holding the
     handle of the rolling bag when officers told him he was under arrest. Nyman also
     testified that gang members are “known to carry weapons,” so the officers had safety
                                             -2-
       concerns in making the arrest and search. Nyman said at the time of arrest, officers
       were not aware defendant had a prior conviction for a weapon offense.

¶7          Defendant testified that he exited the train while talking to people he had met on it,
       then saw that his friend Lindsey Collins was waiting to give him a ride. Defendant
       approached her, put his bags down, and gave her a hug. At that point, she whispered, “I
       hope they are not here for you,” referring to the police officers. Officers then
       approached and confirmed defendant’s identity, placing him under arrest. Defendant
       asked if Collins could take his bags, and the officers said they “had to check them out
       first.” The officers then wheeled the bags to the side of the station and began searching
       the bags in defendant’s presence. The exact distance between defendant’s location
       when he was handcuffed and where his bags were searched is not clear from any
       witness’s testimony. However, defendant’s testimony was that he and Collins met on
       the walkway between the train and the station. The officers then wheeled the bags over
       to the side of the station to search them.

¶8          While searching defendant’s bags, Kreger found a jar of hair gel. Its appearance
       was not noteworthy. Opening it to look within, he found a bag containing powder
       cocaine. Defendant moved to suppress that evidence. After hearing testimony from
       Kreger, Nyman, and defendant, the circuit court ruled the bags were within defendant’s
       control at the time of the arrest. The circuit court also noted that defendant’s status as a
       gang member “obviously played a role not only in [the officers’] concern about what
       might be within the immediate control of the Defendant, but some other unspecified
       concern,” and reasoned there was little distinction to be made between defendant
       having access to a weapon and giving a friend of defendant access to a weapon. The
       trial court considered the search to be an “inventory search *** conducted incident to
       the Defendant’s arrest.”

¶9         Defendant was convicted in a stipulated bench trial and sentenced to five and
       one-half years’ imprisonment. On appeal, defendant contended the search of his
       luggage was not a valid search incident to arrest. The State argued that issue was
       forfeited because defendant failed to raise it in a written posttrial motion. The State
       argued in the alternative that the trial court properly denied the motion to suppress,
       because the search was valid incident to defendant’s arrest.

¶ 10      The appellate court examined this court’s ruling in People v. Enoch, 122 Ill. 2d 176,
       190 (1988), and its own precedent in People v. Cox, 295 Ill. App. 3d 666, 670 (1998),
       and concluded defendant did not forfeit his challenge to the search, because it is a

                                                -3-
       constitutional issue raised in the trial court and cognizable in a postconviction petition.
       The appellate court concluded the search was valid incident to defendant’s arrest,
       because the bags were immediately associated with his person, similar to the arrestee’s
       purse in People v. Hoskins, 101 Ill. 2d 209 (1984). The appellate court also held the
       search was not limited to a brief search for weapons. The officers were allowed to
       conduct a thorough search for weapons, including the hair gel container located inside
       the luggage. The appellate court, therefore, affirmed the trial court’s judgment. 2011 IL
       App (4th) 100477.

¶ 11      We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010).



¶ 12                                            ISSUES

¶ 13       This appeal concerns whether the warrantless search of defendant’s bags violated
       his right to be free from unreasonable searches, or whether that search was reasonable
       under the search-incident-to-arrest exception to the warrant requirement. The
       defendant’s chief argument is that the search of his bags exceeded the permissible
       scope of a search incident to arrest—being handcuffed, he presented no threat he might
       access the bags to produce a weapon or destroy evidence. Relying on Arizona v. Gant,
       556 U.S. 332 (2009), defendant argues the search of his bags did not qualify for this
       exception to the warrant requirement. The State counters that defendant still had access
       to his bags and presented a threat that justified a search of the area within defendant’s
       control pursuant to his arrest. The State renews its argument that defendant forfeited his
       challenge to the search by failing to raise it in a posttrial motion. As a threshold matter,
       we take up the question of forfeiture first.



¶ 14                                          Forfeiture

¶ 15       To preserve an issue for review, a party ordinarily must raise it at trial and in a
       written posttrial motion. Enoch, 122 Ill. 2d at 186. Defendant acknowledges he failed
       to raise his challenge to the search in a posttrial motion.

¶ 16        In Enoch, however, this court held three types of claims are not subject to forfeiture
       for failing to file a posttrial motion: (1) constitutional issues that were properly raised at
       trial and may be raised later in a postconviction petition; (2) challenges to the
                                                 -4-
       sufficiency of the evidence; and (3) plain errors. Id. at 190. In holding defendant’s
       challenge to the search was not forfeited, the appellate court relied on the
       constitutional-issue exception.

¶ 17       The State contends that Enoch was a capital case, and the constitutional-issue
       exception stems from the special scrutiny exercised by this court in reviewing those
       cases. The State, therefore, maintains that the constitutional-issue exception applies
       only to capital cases, and the appellate court erred in relying on that exception in this
       noncapital case.

¶ 18        Contrary to the State’s argument, the constitutional-issue exception recognized in
       Enoch is based primarily in the interest of judicial economy. The Post-Conviction
       Hearing Act provides a mechanism for criminal defendants to assert that a conviction
       or sentence resulted from a substantial denial of their rights under the United States
       Constitution, the Illinois Constitution, or both. 725 ILCS 5/122-1(a) (West 2008).
       Postconviction proceedings permit inquiry into constitutional issues that were not, and
       could not have been, adjudicated on direct appeal. People v. English, 2013 IL 112890, ¶
       22. If a defendant were precluded from raising a constitutional issue previously raised
       at trial on direct appeal, merely because he failed to raise it in a posttrial motion, the
       defendant could simply allege the issue in a later postconviction petition. Accordingly,
       the interests in judicial economy favor addressing the issue on direct appeal rather than
       requiring defendant to raise it in a separate postconviction petition.

¶ 19       The State’s argument that Enoch created special forfeiture rules for capital cases is
       likewise undermined by the other forfeiture exceptions recognized in Enoch. In
       addition to the constitutional-issue exception, Enoch observed that challenges to the
       sufficiency of the evidence and plain errors are not forfeited by failure to raise them in
       a posttrial motion. Challenges to the sufficiency of the evidence and plain errors are
       forfeiture exceptions that apply to all criminal cases, not just capital cases. We
       conclude that the forfeiture exceptions from Enoch apply to both capital and noncapital
       cases.

¶ 20       Defendant’s motion to suppress asserts a violation of his constitutional right to be
       free from unreasonable searches and seizures. The constitutional-issue exception
       applies because defendant raised the issue at trial and could have raised it later in a
       postconviction petition. Accordingly, we conclude that the appellate court did not err in
       applying the constitutional-issue exception to forfeiture in this case.


                                               -5-
¶ 21                                    Standard of Review

¶ 22        In reviewing a ruling on a motion to suppress, this court gives great deference to the
       trial court’s findings of fact and will reverse those findings only if they are against the
       manifest weight of the evidence. People v. Bridgewater, 235 Ill. 2d 85, 92 (2009). We
       review de novo the trial court’s legal ruling on whether evidence should be suppressed.
       Id. at 92-93.

¶ 23       The defendant bears the burden of proof on a motion to suppress evidence. 725
       ILCS 5/114-12(b) (West 2008); People v. Lampitok, 207 Ill. 2d 231, 239 (2003). If the
       defendant makes a prima facie showing that the evidence was obtained in an illegal
       search or seizure, the burden shifts to the State to provide evidence to counter the
       defendant’s prima facie case. People v. Gipson, 203 Ill. 2d 298, 306-07 (2003). The
       ultimate burden of proof remains with the defendant, however. Id. at 307.



¶ 24                                 Search Incident to Arrest

¶ 25       Warrantless searches are per se unreasonable under the fourth amendment, subject
       to a few specific exceptions. Arizona v. Gant, 556 U.S. 332, 338 (2009) (quoting Katz
       v. United States, 389 U.S. 347, 357 (1967)). Among the exceptions is a search incident
       to arrest. Gant, 556 U.S. at 338. A search incident to arrest falls under two lines of
       analysis: search of the person of the arrestee and search of the area under the control of
       the arrestee. United States v. Robinson, 414 U.S. 218, 224 (1973).

¶ 26       In this case, defendant made a prima facie case that the evidence was obtained
       illegally by showing the officers searched his luggage without a warrant. See Gipson,
203 Ill. 2d at 307 (defendant made a prima facie case by showing an officer searched
       the trunk of his car without a warrant). To counter defendant’s prima facie case, the
       State maintains the search was valid under the search-incident-to-arrest exception to
       the warrant requirement.

¶ 27       The appellate court held that the search of defendant’s luggage was valid incident
       to his arrest under this court’s decision in Hoskins. In Hoskins, the defendant ran from
       police officers after being told she was under arrest for prostitution. As she fled, the
       defendant either threw her purse to the ground or dropped it. One of the officers caught
       defendant, subdued her, and handcuffed her behind her back. The other officer
       searched defendant’s purse, finding an envelope containing a hypodermic syringe and
       cocaine. Hoskins, 101 Ill. 2d at 212. This court held the search was valid incident to the
                                                 -6-
       defendant’s arrest under the Supreme Court’s decision in United States v. Robinson,
       414 U.S. 218 (1973). Hoskins, 101 Ill. 2d at 216.

¶ 28       In Robinson, the Supreme Court distinguished between two types of search
       incident to arrest: the search of the person arrested and the search of the area within his
       control. Robinson, 414 U.S. at 224. These searches serve different purposes and are
       justified by different concerns. A search of the person incident to his arrest is based on
       the need to disarm the individual and to discover evidence. However, the search need
       not be justified by probable cause to search for weapons or evidence; the search of the
       person requires no additional justification beyond the fact of his lawful custodial arrest,
       which is itself justified by probable cause. Id. at 235.

              “The authority to search the person incident to a lawful custodial arrest, while
              based upon the need to disarm and to discover evidence, does not depend on
              what a court may later decide was the probability in a particular arrest situation
              that weapons or evidence would in fact be found upon the person of the suspect.
              A custodial arrest of a suspect based on probable cause is a reasonable intrusion
              under the Fourth Amendment; that intrusion being lawful, a search incident to
              the arrest requires no additional justification.” Id.

¶ 29      The search of the area of the arrest, on the other hand, must be justified by the
       possibility that the arrestee might gain possession of a weapon or destroy evidence. The
       scope of an area search is, therefore, limited to the area within the arrestee’s immediate
       control. Gant, 556 U.S. at 335.



¶ 30                             Whether Hoskins Survived Gant

¶ 31       On appeal to this court, defendant argues this court’s decision in People v. Hoskins
       is no longer good law following the United States Supreme Court’s 2009 decision in
       Arizona v. Gant. Defendant observes that in Gant, the Supreme Court reaffirmed the
       long-standing principle that police officers may search incident to arrest only the area
       within an arrestee’s immediate control, meaning the area where he might gain
       possession of a weapon or destructible evidence. Gant, 556 U.S. at 335 (quoting
       Chimel v. California, 395 U.S. 752, 763 (1969)). Although Gant involved the search of
       a vehicle, defendant maintains the reasoning of that case applies to all searches incident
       to arrest, abrogating both New York v. Belton, 453 U.S. 454, 459-63 (1981) (upholding
       searches of vehicle and all containers within upon the arrest of an occupant), and

                                                -7-
       Robinson, 414 U.S. at 234-36 (upholding searches of arrestee’s person and containers
       within pockets, irrespective of individualized likelihood of a weapon or evidence of the
       arrest offense). Defendant contends this court’s holding in Hoskins, that items
       immediately associated with an arrestee’s person may be searched with no additional
       justification other than a lawful arrest, can no longer be sustained. Accordingly,
       defendant contends the appellate court erred in upholding the search of his luggage
       under Hoskins.

¶ 32       Defendant reads Gant to have a broad reach. In Gant, the Supreme Court clarified
       the search-incident-to-arrest exception as applied to vehicle searches in Belton. Gant,
556 U.S. at 338. The Court observed Belton had been “widely understood to allow a
       vehicle search incident to the arrest of a recent occupant even if there is no possibility
       the arrestee could gain access to the vehicle at the time of the search.” Id. at 341. The
       Court held that the broad reading of Belton untethered the rule from the justifications
       underlying the exception for search of a vehicle incident to arrest. Id. at 343. A search
       of the area of the arrest must be justified by the possibility that the arrestee might gain
       possession of a weapon or destroy evidence. Id. at 339; Chimel v. California, 395 U.S.
752, 762-65 (1969). Based on the fundamental principles underlying Chimel, the Court
       rejected the broad reading of Belton and held that police officers may “search a vehicle
       incident to a recent occupant’s arrest only when the arrestee is unsecured and within
       reaching distance of the passenger compartment at the time of the search.” Gant, 556
U.S. at 343. The decision in Gant thus clarified and limited the
       search-incident-to-arrest exception as applied to vehicles.

¶ 33       Hoskins, however, relied on Robinson’s rule for search of the person incident to
       arrest. “The search of the purse here was proper under Robinson as incident to the
       defendant’s lawful arrest. [Citations.] Thus, Robinson authorizes a warrantless search
       of the defendant’s purse, which is immediately associated with defendant’s person,
       simply on the lawful, custodial arrest.” Hoskins, 101 Ill. 2d at 217. The Hoskins court
       separately considered arguments about an inventory search, abandonment of the
       property, and the search of an area for evidence of an offense. Id. at 218-21. Yet these
       parallel considerations do not alter or undermine the Hoskins court’s ruling on the
       purse as an object “immediately associated” with the person of the arrestee: that
       Robinson allows such a search.

¶ 34       Defendant does not point to, and we do not find, any portion of the Gant decision
       that indicates abrogation of Robinson’s holding on search of the person incident to
       arrest. In no prior case has the Supreme Court used the area of the arrestee’s control as
                                                -8-
       a limit on the search of a person incident to arrest, and at no point in Gant is such a limit
       imposed. Indeed, the Supreme Court continues to cite Robinson for a per se rule
       allowing a full search of the arrestee’s person incident to arrest without additional
       justification other than the lawful arrest. In Maryland v. King, 569 U.S. ___, ___, 133
S. Ct. 1958, 1970-71 (2013), the Supreme Court reaffirmed the ruling in Robinson,
       stating:

               “ ‘The validity of the search of a person incident to a lawful arrest has been
               regarded as settled from its first enunciation, and has remained virtually
               unchallenged.’ United States v. Robinson, 414 U.S. 218, 224 (1973). Even in
               that context, the Court has been clear that individual suspicion is not necessary,
               because ‘[t]he constitutionality of a search incident to an arrest does not depend
               on whether there is any indication that the person arrested possesses weapons or
               evidence. The fact of a lawful arrest, standing alone, authorizes a search.’ ”

       We therefore conclude Gant does not apply to a search incident to arrest of the
       defendant’s person or items immediately associated with the defendant’s person. The
       search in those circumstances is still controlled by the Supreme Court’s decision in
       Robinson. Our decision in Hoskins, based on the rule in Robinson, is undisturbed by
       Gant.



¶ 35                        Whether Hoskins Governs the Present Case

¶ 36       Having concluded that this court’s ruling in Hoskins survives the United States
       Supreme Court’s decision in Gant, we now consider whether Hoskins applies to the
       search of defendant’s bags. When the object searched is an item of moveable personal
       property other than the clothing on the arrestee’s back or an item contained inside his
       clothing, as in a pocket (see Robinson, 414 U.S. at 220-24 (approving search of
       cigarette pack found in arrestee’s coat pocket)), the question arises whether this
       situation should be analyzed as a search of the person or as a search of the area within
       his control.

¶ 37       In holding the defendant’s purse was immediately associated with her person,
       Hoskins distinguished the Supreme Court’s decision in United States v. Chadwick, 433
U.S. 1 (1977). Hoskins, 101 Ill. 2d at 214-15. The Chadwick Court held that the search
       of a 200-pound double-locked footlocker belonging to the defendants was not justified
       as a search of the area under their control. When Chadwick and his two associates were

                                                 -9-
       arrested, one was sitting in the front seat of a car while the other two were standing near
       the back of the car, after having lifted the footlocker into the trunk. Before the trunk
       could be closed and the engine started, police officers arrested all three men. Chadwick,
433 U.S. at 4. The police took the footlocker into their “exclusive control” and
       transported it to the Federal Building, where it was searched an hour and a half later,
       revealing a large quantity of marijuana. Id. at 4.

¶ 38       After rejecting the Government’s argument that the search of the footlocker, a
       moveable item, was justified under the same logic as the “automobile exception” to the
       warrant requirement (id. at 12-13), the Court turned to the question of whether it was
       properly searched incident to arrest (id. at 14). The Government argued that the search
       was permissible because the footlocker was in the respondents’ possession when they
       were arrested. Id. Significantly, the Government conceded that at the time of the
       arrests, “the footlocker was not within respondents’ immediate control.” Id.

¶ 39       The Court noted that a search incident to arrest has two components, the search of
       the arrestee’s person and the search of the area “ ‘within his immediate control.’ ” Id.
       (quoting Chimel v. California, 395 U.S. 752, 763 (1969)). Given the Government’s
       concession in Chadwick on the question of “immediate control,” the facts that the
       footlocker was double-locked and could not have been accessed by any of the
       defendants, that it was too large and heavy to have been carried away had one of them
       attempted to flee, and that it was secured by the police and transported to the Federal
       Building, combined with the delay before the search was conducted, the Court held that
       the search was not justified by the need to search the area within the defendants’ control
       as part of a search incident to arrest. 1 Id. at 15.

¶ 40       The Court, however, did not specifically consider whether the footlocker could
       have been searched as part of a search of the persons of the three defendants, perhaps
       because, given the size, weight, and location of the item, such an argument by the
       government would have been fruitless. The Court did hold that “warrantless searches
       of luggage or other property seized at the time of an arrest cannot be justified as
       incident to that arrest either if the ‘search is remote in time or place from the arrest,’
       [citation] or no exigency exists.” Id. The Court did not make any specific mention of


           1
             In a footnote, the Court explained that marijuana was also found in the men’s suitcases. Because
       the petition for certiorari questioned only the appellate court’s suppression of the evidence in the
       footlocker, the Court “need not pass on the legality of *** the search of the suitcases.” Id. at 5 n.1. Thus,
       because this question was expressly not answered, Chadwick cannot be read to hold that an arrestee’s
       suitcase or other bag can never be searched as part of a search of his person incident to his arrest.
                                                       - 10 -
       the permissible scope of a search of a person incident to his arrest, because the issue
       was not raised in Chadwick.

¶ 41       Chadwick also represents the only time the Court used the phrase “immediately
       associated” in the context of a search incident to arrest. Thus, Chadwick counsels that a
       locked 200-pound footlocker, if seized during an arrest and searched at a remote
       location at a later time, is “not immediately associated” with an arrestee, but the Court
       has not provided an example of an object that would qualify as “immediately
       associated” with a person being arrested. Nevertheless, the Court’s statement that the
       footlocker was an item “not immediately associated with the person of the arrestee” has
       come to mean that a search of the person incident to his arrest may extend only to those
       items that are “immediately associated” with him. See, e.g., People v. Hoskins, 101 Ill.
2d 209 (1984) (holding that a defendant’s purse was immediately associated with her
       person and, thus, could be searched incident to her arrest).

¶ 42       Hoskins and other cases have determined that an arrestee’s clothing, wallet, and
       other small items of personal property can be “immediately associated” with him and,
       thus, subject to search. See, e.g., People v. Dillon, 102 Ill. 2d 522, 529 (1984) (holding
       that search of defendant’s wallet following his arrest was proper); United States v.
       Maldonado-Espinosa, 968 F.2d 101, 104 (1st Cir. 1992) (search of carry-on bag placed
       on a table next to handcuffed suspect valid as incident to arrest because it was within
       reach of arrestee); United States v. Johnson, 846 F.2d 279, 282-84 (5th Cir. 1988)
       (finding search of a briefcase incident to lawful arrest valid); United States v. Gomez,
       807 F. Supp. 2d 1134, 1143-44 (S.D. Fla. 2011) (“Historically *** the broad grant of
       authority to search [incident to arrest] includes highly private articles on a person like a
       wallet or purse, a briefcase, a backpack or personal bag, [or] an address book or
       organizer ***.”); State v. Smith, 835 P.2d 1025 (Wash. 1992) (en banc) (holding that
       search of a defendant’s “fanny pack” was valid incident to arrest despite the defendant
       being handcuffed at the time of the search).

¶ 43       The question presented by the present case is what type of “association” is required
       before a bag or other receptacle, not small enough to be contained inside clothing, see
       Robinson, 414 U.S. at 220, or carried as a purse, Hoskins, 101 Ill. 2d at 215, meets this
       requirement. Defining “immediately associated” in terms of the nature or character of
       the object rather than in terms of the defendant’s connection to the object at the time of
       arrest results in an unworkable rule and produces unpredictable results.



                                                - 11 -
¶ 44       A formalist categorization of possessions would only sow confusion. For example,
       one might be tempted to misread Chadwick as stating that “luggage” is by its nature not
       “immediately associated” with an arrestee’s person. 2 But “luggage” refers to
       “something that is lugged; esp : the belongings that a traveler carries with him” or to
       “suitcases, traveling bags, and other articles containing a traveler’s belongings.”
       Webster’s Third New International Dictionary 1344 (2002). While some items are
       designed to be used as luggage, they may be used for other purposes; other items such
       as satchels and tote bags are used as luggage even though not intended primarily for
       that purpose. In this particular case, the officers knew that defendant was traveling; that
       is why they were waiting for him at the train station. Thus, any bag that he was
       carrying, including his bag of dirty laundry, could be called “luggage.”

¶ 45       However, the same bag in different circumstances might not have been “luggage.”
       Indeed, the photograph of the bag shows a soft-sided black nylon bag with a zipper
       closure and two handles that would allow for the bag to be carried over the arm or over
       the shoulder. The bag also has two wheels and a retractable handle. The dimensions of
       the bag are not provided in the record, but it appears to be the size of a typical gym bag
       or duffle bag. If used to carry textbooks to university classes or a basketball shoes to a
       health club, it would not fall into the category of “luggage.”

¶ 46       The difficulty of categorizing bags as “luggage” extends beyond the present case. A
       large purse cannot necessarily be distinguished from a small suitcase based only on
       outward appearances. Some women carry large quilted fabric bags as purses; others use
       the same bags as luggage when traveling. Some purses are designed to look like
       backpacks; some people use actual backpacks as purses; others use backpacks as
       luggage. Some backpacks have wheels and a retractable handle, like the bag at issue in
       the present case. A gym bag can be used as luggage or to carry shoes and exercise wear.
       A golf bag may be carried during a round of golf, or by a golfer who is traveling.

           2
             A closer examination, however, reveals the Court was speaking of separating possessions from the
       arrestee by a significant distance or for a significant period of time before the search:
            “Once law enforcement officers have reduced luggage or other personal property not immediately
            associated with the person of the arrestee to their exclusive control, and there is no longer any
            danger that the arrestee might gain access to the property to seize a weapon or destroy evidence, a
            search of that property is no longer an incident of the arrest.” (Emphasis added.) Chadwick, 433 U.S.
            at 15.
       The phrase “not immediately associated” modifies both “luggage” and “other personal property.”
       Chadwick cannot support a per se rule against searching luggage. This sentence addressed the
       government’s argument that the search of the footlocker was justified as a search of the area of the arrest.
       As noted above, the Court did not consider whether the Chadwick search might have qualified as a
       search of the person.
                                                       - 12 -
¶ 47       A classification based on other factors would be similarly elusive. A learned
       treatise on search and seizure suggests that only those items that have an “intimate
       connection with a person” can be considered “immediately associated” with him. 3
       Wayne R. LaFave, Search and Seizure § 5.5, at 283 (5th ed. 2012). Professor LaFave
       refers specifically to “small” items, but the size of an object does not necessarily
       determine its connection to an individual. One can hypothesize any number of
       scenarios where a large object has an intimate connection to an individual – a prosthetic
       limb, a wheelchair, a stuffed animal, or a musical instrument being carried in a case. In
       any event, the professor’s analysis of existing law is descriptive, not prescriptive. We
       conclude no principled distinction can be found in the size difference between a purse
       and the bag at issue, or in a more subjective notion like its intimate connection to the
       defendant.

¶ 48       Likewise, the length of time the defendant has spent with a possession cannot
       adequately mark the line of immediate association. This is information that arresting
       officers generally will not know. In the present case, the officers had no way of
       knowing whether the bag was in defendant’s possession during his entire trip or
       whether he left it in the baggage corral in the train car. Even if available, such
       information would be irrelevant to whether the object was immediately associated with
       the defendant at the time of his arrest.

¶ 49       Such analysis would leave law enforcement officers, prosecutors, and judges
       wondering whether it is the size, shape, materials, function, or some other attribute of
       an object, its proximity to the defendant, or some combination of these factors that
       determines whether it is “immediately associated” with the defendant’s person. The
       Court has “traditionally recognized that a responsible Fourth Amendment balance is
       not well served by standards requiring sensitive, case-by-case determinations of
       government need, lest every discretionary judgment in the field be converted into an
       occasion for constitutional review.” Atwater v. City of Lago Vista, 532 U.S. 318, 347
       (2001). We thus reject a formalist categorization of bag type or an inquiry into degree
       of attachment.

¶ 50       In sum, we conclude that personal items such as cigarette packs found in pockets,
       wallets, or purses may be searched incident to arrest not because they are by their very
       nature particularly personal to the individual, but because they are in such close
       proximity to the individual at the time of his arrest. In these cases, the personal nature
       of the object is merely a proxy for its presence in the individual’s possession. The true
       measure of whether an object, whether it is a cigarette pack or a suitcase, is
                                               - 13 -
       “immediately associated” with an arrestee is whether he is in actual physical
       possession of the object at the time of his arrest. See, e.g., United States v. Matthews,
       532 F. App’x 211 (3d Cir. 2013) (holding that search of arrestee’s backpack was
       permissible under the fourth amendment because it was in his possession at the time of
       his arrest and had to be transported with him to the police station); United States v.
       Gordon, 895 F. Supp. 2d 1011 (D. Haw. 2012) (search of arrestee’s duffel bag, which
       he was carrying over his shoulder at the time of his arrest, was proper as search incident
       to arrest, despite his being handcuffed and in custody at the time of the search).

¶ 51       Under this test if the arrestee is, at the time of his arrest, in actual physical
       possession of a bag, it is immediately associated with the arrestee and is searchable,
       whether it is a bag of groceries being carried or wheeled in a “grannie cart,” a duffle
       bag slung over one shoulder, or a nylon bag being pulled behind him on wheels. The
       use to which the bag is being put—as luggage for a traveler or to haul dirty clothing to
       a laundromat—is irrelevant. The sole consideration is whether he is in actual physical
       possession of the object. If it is not in his actual physical possession, like the footlocker
       in Chadwick, a warrantless search may be justified on some other basis, but not as a
       search of the person incident to his arrest.

¶ 52       Such a test is consistent with the Court’s holdings in Robinson, Chadwick, and
       Gant, with this court’s holding in Hoskins, and the Seventh Circuit’s holding in United
       States v. Garcia, 605 F.2d 349 (7th Cir. 1979) (holding that search of hand-carried
       luggage incident to lawful custodial arrest did not violate the fourth amendment). 3 Its
       application is also clear.

¶ 53       Applying the rule of possession to this case, the search of defendant’s bag was
       legal. Officer Kreger testified that he saw defendant get off the train and walk away
       “wheeling the luggage bag and had the laundry bag sling [sic] around his shoulder.”
       The officers approached defendant and were speaking to him when the woman,
       Lindsey Collins, approached. They had already asked him his name and when he

           3
             The Seventh Circuit has produced one case that would counsel a contrary result, United States v.
       Berry, 560 F.2d 861, 864 (7th Cir. 1977) (Berry I), but that decision was vacated by United States v.
       Berry, 571 F.2d 2 (7th Cir. 1978) (Berry II), on the basis that Chadwick was not the law at the time the
       search in Berry I was carried out. Accordingly, the fruits of that search were not excluded.
            To the extent that any vitality might have remained in the logic of Berry I after its judgment was
       vacated, the Seventh Circuit has explicitly denied any reliance on its analysis. “Moreover, contrary to the
       defendant’s conclusion, this Circuit has not previously held that Chadwick changed the law concerning
       the applicability of the doctrine of searches incident to arrest to personal effects, such as attache cases.
       The defendant cites United States v. Berry as support for this conclusion, but this Court merely decided
       in Berry that Chadwick did not apply retroactively.” Garcia, 605 F.2d at 357.
                                                       - 14 -
       identified himself as Carlos Cregan, they told him to “drop what he had in his hands
       and place his hands behind his back.” Kreger agreed that the wheeled bag was already
       sitting on the ground but stated that the handle was “still in his hand.” On
       cross-examination, Kreger stated that defendant was already under arrest when he
       asked if Collins could take his bags. Kreger responded that it was departmental policy
       to carry out an “inventory search.”

¶ 54       Officer Nyman testified that when defendant got off the train, “I saw that he was
       carrying two bags and approached him and asked him if he was Carlos Cregan, and he
       said that he was, and I explained he needed to drop his bags; we had a warrant for his
       arrest.” According to Nyman, the arrest and Cregan’s making “contact with the
       female” were almost simultaneous. Nyman reiterated that defendant had his hand on
       the handle of the wheeled bag when Nyman told him that he was under arrest.
       Defendant then dropped both bags and was placed in handcuffs.

¶ 55      Defendant testified that he approached his friend, Ms. Collins, put his bags down,
       and hugged her. She whispered to him that she hoped that “they”—meaning the
       approaching officers—were not there for him. (Collins did not testify at the
       suppression hearing.) After he was handcuffed, he asked if Collins could take his bags.
       The officers refused and “wheeled it to the side of the station and started taking out all
       my stuff there.”

¶ 56       Defense counsel had argued that the civil nature of the warrant for unpaid child
       support weighed against finding the actions of the police officers permissible. In effect,
       he argued that despite the officer’s knowledge that defendant was affiliated with a
       street gang, they had no reasonable suspicion that he was carrying a weapon or
       contraband in his luggage. Of course, a search of the person incident to his arrest need
       not be justified by reasonable suspicion. Robinson, 414 U.S. at 235. The trial court
       noted the civil nature of the offense underlying the warrant, but also remarked on “the
       role of these officers in terms of their normal investigative responsibilities, and how
       that connects up with the service of a civil warrant.”

¶ 57      The court observed that the “fact that the Defendant was a documented gang
       member obviously played a role *** in their concern about what might be within the
       immediate control of the Defendant.”

              “It is true that the cases focus on the Defendant’s control or potential control
              based upon proximity to implements of weaponry in that circumstance. ***
              [T]o the Court’s mind there’s very little distinction to be had between the
                                               - 15 -
                Defendant or someone who is a friend or ally of the Defendant being given
                control of possibly a dangerous weapon, in a circumstance where the officers
                have a right to be concerned for their safety because of the possible existence of
                a weapon.”

       The court expressed concern about the “idea that a suspect can hand an implement of
       weaponry to someone else, not necessarily reducing the, the possible danger, but at the
       same time insulate the property from being searched.”

¶ 58       Despite the civil nature of the warrant, the court concluded:

                “I don’t think this means that the property wasn’t within his immediate control
                at the time of his arrest. Obviously, he was attempting to exert control over the
                property by giving it to someone else. And in that circumstance, it was
                appropriate that an inventory search be conducted incident to the Defendant’s
                arrest.”

¶ 59       We must give deference to the trial court’s findings of fact unless against the
       manifest weight of the evidence. People v. Bridgewater, 235 Ill. 2d 85, 92 (2009).
       Based on the trial court’s remarks, it is clear that the officers’ account was deemed
       more credible and that the court believed defendant was in full possession of the bags
       when he was placed under arrest. 4 The trial court’s finding that, based on their
       knowledge at the time, the arresting officers had a “legitimate concern” about the
       possibility of a weapon in the bags, and that the wheeled bag was within defendant’s
       “immediate control at the time of his arrest,” is not against the manifest weight of the
       evidence. The trial court, however, did not make a clear distinction between a search of
       the area within defendant’s immediate control and a search of the person incident to his
       arrest.

¶ 60       We conclude that Hoskins does apply to the search of defendant’s bag. The bag was
       in the actual physical possession of defendant at the time of his arrest, just as the
       defendant’s purse was in her actual possession in Hoskins. Because the bag was in the
       actual physical possession of defendant when he was placed under arrest, it was a
       personal effect immediately associated with his person. Accordingly, officers were
       allowed to search the bags pursuant to a search of the person incident to arrest.

           4
            We note, as well, that even if the trial court found the defendant’s version of events to be more
       credible, the defendant would have set the bags down as officers approached to arrest him. The resulting
       finding of possession would be the same. Defendant could not avoid a finding of possession by dropping
       the bags quickly, as such a distinction would be untenable and inconsistent with Hoskins.
                                                     - 16 -
¶ 61                        Further Search of the Hair Gel Container

¶ 62       The defendant also contends that even if the search of the luggage was lawful, the
       extension of that search to the hair gel container inside the luggage was unreasonable.

¶ 63       In Robinson, the Supreme Court held “in the case of a lawful custodial arrest a full
       search of the person is not only an exception to the warrant requirement of the Fourth
       Amendment, but is also a ‘reasonable’ search under that Amendment.” Robinson, 414
U.S. at 235. The full search of the person included inside the pack of cigarettes found in
       the defendant’s coat pocket. Robinson, 414 U.S. at 236. Likewise, in Hoskins, police
       officers did not violate the fourth amendment when they opened an envelope found
       inside the defendant’s purse and discovered a hypodermic syringe and cocaine.
       Hoskins, 101 Ill. 2d at 212. Under Robinson and Hoskins, a full search of an arrestee’s
       person includes inspection of items and containers immediately associated with the
       person.

¶ 64       We have held the search of defendant’s luggage was permissible incident to his
       arrest under Robinson and Hoskins. As part of that search, the officers were entitled to
       inspect the hair gel container found inside the luggage. We, therefore, conclude that the
       search of the hair gel container was lawful incident to defendant’s arrest. The trial court
       did not err in denying defendant’s motion to suppress the evidence seized in that
       search.

¶ 65       Because we conclude the trial court properly upheld the search as a search of the
       person incident to arrest, we need not consider the State’s arguments in favor of a
       search of the area incident to arrest, whether the search might fall under the exception
       for inventory searches, or defendant’s argument that the State has forfeited the
       inventory search argument. As for defendant’s related argument that the officers should
       have given the bags to Ms. Collins, the officers acted reasonably in declining to turn
       over the unknown contents of defendant’s bags to his associate.



¶ 66                                    III. CONCLUSION

¶ 67      For the foregoing reasons, we affirm the appellate court’s judgment affirming the
       denial of defendant’s motion to suppress.


                                               - 17 -
¶ 68       Affirmed.

¶ 69       JUSTICE BURKE, dissenting:

¶ 70       The defendant, Carlos Cregan, exited a passenger train in Normal, Illinois, pulling
       a wheeled luggage bag behind him. Three police officers, acting pursuant to a civil
       arrest warrant issued because of a failure to pay child support, approached defendant
       and informed him that he was under arrest. Defendant offered no resistance and was
       handcuffed behind his back. One of the officers then removed defendant’s luggage bag
       to the side of the train station, searched the bag, and found a container of hair gel. Inside
       that container, the officer discovered a packet of powdered cocaine.

¶ 71       Defendant was charged with unlawful possession of less than 15 grams of a
       controlled substance. 720 ILCS 570/402(c) (West 2008). He filed a motion to suppress
       the cocaine, which was denied. He was subsequently convicted of the charged offense
       and the conviction was affirmed on appeal (2011 IL App (4th) 100477).

¶ 72       In this court, the State maintains that the warrantless search of defendant’s luggage
       bag was lawful under the fourth amendment as a search incident to arrest. The State
       concedes, as it must, that there was no possibility defendant could have retrieved and
       destroyed any evidence from his bag that was related to the purpose of the arrest, since
       the arrest was based on a failure to pay child support. The State maintains, however,
       that “because the luggage was within defendant’s area of reach” at the time it was
       searched, it was permissible to search the luggage bag to ensure that defendant could
       not obtain a weapon and threaten the safety of the arresting officers.

¶ 73       The majority does not address this argument. Instead, the majority holds sua sponte
       that any “object” which is in the “actual physical possession” of an arrestee at the time
       of an arrest is part of the arrestee’s “person” (supra ¶¶ 50-51), and may be searched
       under the rule announced in United States v. Robinson, 414 U.S. 218 (1973), even if
       there was no likelihood of any danger to the arresting officers. This possession rule, the
       majority explains, does not require that the arrestee literally be in physical contact with
       the object at the time of arrest “as such a distinction would be untenable.” Supra ¶ 59
       n.4. Rather, an object is in an arrestee’s possession and, therefore, part of his person
       when it is in “close proximity to the individual at the time of his arrest.” Supra ¶ 50.
       Applying this rule, the majority concludes that defendant’s luggage bag was part of his
       person and was lawfully searched incident to his arrest.

                                                - 18 -
¶ 74      The majority’s possession rule has been expressly rejected by the United States
       Supreme Court. It is also at odds with our own caselaw and finds no support elsewhere.
       For these reasons, as well as others set forth below, I must respectfully dissent.



¶ 75              The Majority’s Possession Rule Has Been Rejected By the
                                 United States Supreme Court

¶ 76       The fourth amendment to the United States Constitution provides that “[t]he right
       of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated ***.” U.S. Const., amend. IV.
       A search occurs within the meaning of the fourth amendment when the government “
       ‘obtains information by physically intruding’ on persons, houses, papers, or effects”
       (Florida v. Jardines, 569 U.S. __, __, 133 S. Ct. 1409, 1414 (2013) (quoting United
       States v. Jones, 565 U.S. __, __ n.3, 132 S. Ct. 945, 950 n.3 (2012))), or when the
       government invades a constitutionally protected “ ‘reasonable expectation of
       privacy’ ” (California v. Ciraolo, 476 U.S. 207, 211 (1986) (quoting Katz v. United
       States, 389 U.S. 347, 360 (1967) (Harlan, J., concurring))). A search conducted without
       a warrant issued by a neutral magistrate who has found probable cause is per se
       unreasonable under the fourth amendment, unless it falls within one of a few
       well-defined exceptions to the warrant requirement. People v. Pitman, 211 Ill. 2d 502,
       513 (2004).

¶ 77       The Supreme Court has held both that a traveler’s personal luggage is an “effect”
       protected by the fourth amendment (United States v. Place, 462 U.S. 696, 707 (1983)),
       and that a traveler possesses a privacy interest in the contents of his or her luggage bag
       (Bond v. United States, 529 U.S. 334, 337 (2000)). That being the case, the search of
       defendant’s bag here, undertaken without a search warrant or finding of probable
       cause, was presumptively unlawful. Arkansas v. Sanders, 442 U.S. 753, 762 (1979)
       (“A lawful search of luggage generally may be performed only pursuant to a
       warrant.”), abrogated on other grounds by California v. Acevedo, 500 U.S. 565 (1991).

¶ 78      The State maintains, however, that the search of defendant’s luggage bag was
       permissible because it fell within the search-incident-to-arrest exception to the warrant
       requirement. The modern iteration of this exception begins with Chimel v. California,
       395 U.S. 752 (1969). In that case, the defendant was arrested at his home on a charge of
       having burglarized a coin shop. After informing him that he was under arrest, the

                                               - 19 -
       arresting officers searched the defendant’s entire three-bedroom house, including the
       attic, the garage, and a small workshop. Several items were seized and subsequently
       entered into evidence at the defendant’s trial.

¶ 79       The Supreme Court held that the search was not a lawful search incident to arrest.
       The Court explained that the search-incident-to-arrest exception is justified by two
       purposes: removing any weapons that could be used by the arrestee to resist arrest,
       effect escape, or endanger the arresting officer’s safety, and preventing the
       concealment or destruction of evidence. Further, because the search incident to arrest is
       justified by these rationales, the permissible scope of the search is limited. The
       arresting officer may search only “the arrestee’s person and the area ‘within his
       immediate control’–construing that phrase to mean the area from within which he
       might gain possession of a weapon or destructible evidence.” Id. at 763. Under this
       rule, the Court concluded that the search of the defendant’s home was unreasonable,
       since it went well beyond a search of his person or area from which he might have
       obtained a weapon or destructible evidence.

¶ 80       Importantly, the Court in Chimel rejected the view that a warrantless search
       incident to a lawful arrest may generally “extend to the area that is considered to be in
       the ‘possession’ ” of the arrestee. Id. at 760. Such a proposition, the Court observed,
       could withstand “neither historical nor rational analysis.” Id. As the Court stated,
       although a lawful arrest justifies some interference with the privacy of the arrestee, it
       does not follow that any arrest, by itself, “automatically” permits “further intrusions”
       into areas in the possession of an arrestee that are protected by the fourth amendment’s
       warrant requirement. Id. at 766 n.12. Otherwise, the arrest could become a pretext, used
       by the government to rummage through a person’s house and effects solely for general
       investigatory purposes.

¶ 81       Thus, the arrest in Chimel did not automatically allow the arresting officers to
       search the entirety of the defendant’s house—an area explicitly protected by the fourth
       amendment—simply because the defendant was in possession of the house at the time
       of arrest. From the beginning, then, the Supreme Court has rejected the notion that the
       sole factor in determining the scope of a lawful search incident to arrest is whether an
       object is in the possession of the arrestee.

¶ 82       The majority here, however, contends that its possession rule is permitted under
       United States v. Robinson, 414 U.S. 218 (1973). In Robinson, the defendant was
       arrested for driving without an operator’s permit. The arresting officer searched the

                                              - 20 -
       defendant as a matter of course and found what appeared to be a crumpled-up package
       of cigarettes in the breast pocket of his coat. Inside the package was heroin.

¶ 83       Although there was no evidence to discover regarding the crime of driving without
       a permit, and the arresting officer testified that he did not believe he was in any danger,
       the Court upheld the search as a lawful search incident to arrest. In so holding, the
       Court emphasized that it was confronted only with the validity of a search of an
       arrestee’s person, rather than a search of the area within his or her control.
       Acknowledging that the “area of control” had been subject to differing interpretations,
       the Court stated there was “no doubt” as to “the unqualified authority of the arresting
       authority to search the person of the arrestee” (id. at 225), at least when the arrestee is
       subject to a “custodial arrest.” In that context, the Court explained, the danger to the
       arresting officer from “extended exposure” to a suspect while taking him into custody
       and transporting him to the police station justifies a full search of the person. Id. at
       234-35. This was true, the Court stated, regardless of “what a court may later decide
       was the probability in a particular arrest situation that weapons or evidence would in
       fact be found upon the person of the suspect.” Id. at 235.

¶ 84       The Court in Robinson thus held that a lawful, custodial arrest of a person based on
       probable cause, itself a “reasonable intrusion under the Fourth Amendment,” was
       sufficient, standing alone, to justify a full search of the arrestee’s person. Id.
       Accordingly, because the heroin was found on the defendant’s person following a
       lawful, custodial arrest, the Court upheld the search as a lawful search incident to
       arrest.

¶ 85       In an influential concurring opinion, Justice Powell explained the Robinson
       decision in terms of the defendant’s reasonable expectation of privacy. Justice Powell
       observed that when an arrestee is subject to a lawful, custodial arrest, the arrestee’s
       privacy interest in his or her person “is subordinated to a legitimate and overriding
       governmental concern.” Id. at 237 (Powell, J., concurring). The search of the
       defendant’s person in Robinson was reasonable, according to Justice Powell, because
       the privacy interest protected by the fourth amendment was “legitimately abated by the
       fact of arrest” (id. at 238), and thus, there was no need for the government to show any
       safety concerns or any possibility of destroying evidence.

¶ 86       The majority here reads the Robinson search-of-the-person rule as extending not
       only to a search of an arrestee’s clothing, or containers found on the arrestee’s person
       like a cigarette package, but to every object in an arrestee’s possession at the time of

                                               - 21 -
       arrest. The majority is not the first to read Robinson this way. In the aftermath of
       Robinson, some courts concluded that, unlike Chimel, which held that an arrest of a
       person in his house did not, in every case, automatically justify searching the entire
       house, Robinson should be read as holding that an arrest in public justifies not only a
       search of the arrestee’s person, but also a search of all personal effects in the possession
       of the arrestee, even if those effects would otherwise be protected by the fourth
       amendment’s warrant requirement. Just like the majority here, these courts treated any
       effects in the possession of the arrestee as merely an “extension of the person and thus
       subject to search under United States v. Robinson without any showing of justification
       based upon the facts of the individual case.” 3 Wayne R. LaFave, Search and Seizure §
       5.5(a), at 287-88 (5th ed. 2012) (collecting cases).

¶ 87       But the Supreme Court rejected this reading of Robinson in United States v.
       Chadwick, 433 U.S. 1 (1977). In Chadwick, railroad officials in San Diego alerted
       federal law enforcement officers that defendants Gregory Machado and Bridget Leary5
       had loaded a footlocker onto a passenger train bound for Boston that they suspected
       contained narcotics. When the train arrived in Boston, federal officers observed
       Machado and Leary claim the footlocker from a baggage cart, place it on the floor and
       sit down on it. A police dog with the officers signalled the presence of a controlled
       substance inside the footlocker.

¶ 88       Defendant Joseph Chadwick then joined Machado and Leary and, together with an
       attendant, moved the footlocker outside to Chadwick’s car. Machado, Chadwick and
       the attendant together lifted the footlocker into the trunk of the car, while Leary waited
       in the front seat. At that point, with the trunk of the car still open and before the car had
       been started, the federal officers arrested all three defendants. The footlocker was then
       taken to a federal building in Boston. An hour-and-a-half after the arrests, it was
       opened without a warrant and discovered to contain large amounts of marijuana.

¶ 89       In the Supreme Court, the government argued, in part, that the search of the
       footlocker was a valid search incident to arrest. The government conceded that the
       defendants could not have gained access to the interior of the locked footlocker when
       they were arrested. However, relying on Robinson, the government maintained that any
       privacy interest an arrestee has in property in his possession at the time of a custodial
       arrest is “ ‘legitimately abated’ ” by the fact of the arrest itself. Brief for Petitioner
       United States v. Chadwick, 433 U.S. 1 (1977) (No. 75-1721), 1977 WL 189820, at
       *56-57 (quoting Robinson, 414 U.S. at 238 (Powell, J., concurring)). This proposition,
           5
               The majority erroneously states that the defendants in Chadwick were all men. Supra ¶ 37.
                                                       - 22 -
       coupled with the fact that the police officers had probable cause to believe the
       footlocker contained narcotics, justified the search. Further, according to the
       government, it did not matter that the search occurred an hour-and-a-half after the
       arrests because the Supreme Court had upheld the probable cause search of a
       defendant’s clothing at a police station some ten hours after his arrest in United States
       v. Edwards, 415 U.S. 800 (1974).

¶ 90       The defendants, in contrast, maintained that “the intrusion of an arrest does not
       automatically destroy the individual’s Fourth Amendment right to privacy in all of the
       ‘property in his possession,’ ” and that nothing in Robinson or Edwards suggested that
       it would be “ ‘reasonable’ under the Fourth Amendment to search through all
       belongings in any way associated with or in the ‘possession’ of the arrestee, even
       though not upon his person or within his ‘immediate possession’ or within his
       ‘immediate control’ at the time of arrest.” (Emphasis omitted.) Brief for Respondents,
       United States v. Chadwick, 433 U.S. 1 (1977) (No. 75-1721), 1977 WL 189821, at
       *74-75.

¶ 91       The government’s argument was accepted by two of the Justices on the Court.
       Justice Blackmun, in a dissenting opinion joined by Justice Rehnquist, cited to
       Robinson for the assertion that a “custodial arrest is such a serious deprivation that
       various lesser invasions of privacy may be fairly regarded as incidental.” Chadwick,
433 U.S. at 20 (Blackmun, J., dissenting, joined by Rehnquist, J.). Justice Blackmun
       acknowledged that an “arrested person, of course, has an additional privacy interest in
       the objects in his possession at the time of arrest,” but maintained that the “formality of
       obtaining a warrant in this situation” would not have much practical effect in protecting
       fourth amendment values. Id. Justice Blackmun therefore would have held that the
       government could “seize and search any movable property in the possession of a
       person properly arrested in a public place.” Id. at 19. In short, the dissent in Chadwick
       adopted exactly the same position taken by the majority here.

¶ 92       However, the majority of the Supreme Court in Chadwick rejected this position,
       and held that the warrantless search of the footlocker was not a valid search incident to
       arrest. The Court stated that “warrantless searches of luggage or other property seized
       at the time of an arrest cannot be justified as incident to that arrest either if the ‘search
       is remote in time or place from the arrest,’ [citation], or no exigency exists. Once law
       enforcement officers have reduced luggage or other personal property not immediately
       associated with the person of the arrestee to their exclusive control, and there is no
       longer any danger that the arrestee might gain access to the property to seize a weapon
                                                - 23 -
       or destroy evidence, a search of that property is no longer an incident of the arrest.” Id.
       at 15 (Majority opinion). Applying this rule, the Court held that, because “the search
       was conducted more than an hour after federal agents had gained exclusive control of
       the footlocker and long after [the defendants] were securely in custody,” it
       could not “be viewed as incidental to the arrest or as justified by any other exigency.”
       Id.

¶ 93       The Court then directly addressed the government’s argument regarding Robinson
       and Edwards. Those cases were distinguishable, the Court stated, since they involved
       searches “of the person” rather than searches “of possessions within an arrestee’s
       immediate control.” Id. at 16 n.10. Searches of a person, according to the Court, are
       “justified by” the “reduced expectations of privacy caused by the arrest” whereas
       searches of possessions within an arrestee’s immediate control are not. Id.
       Accordingly, the defendants’ “privacy interest in the contents of the footlocker was not
       eliminated simply because they were under arrest.” Id.; see also id. at 13 n.8 (“Though
       surely a substantial infringement of respondents’ use and possession, the seizure [of
       the footlocker] did not diminish respondents’ legitimate expectation that the
       footlocker’s contents would remain private”). In other words, while a custodial arrest,
       and an officer’s “extended exposure” to an arrestee while taking him into custody
       (Robinson, 414 U.S. at 234-35), legitimately abates any reasonable expectation of
       privacy in the arrestee’s person, an arrest does not, by itself, automatically abate an
       arrestee’s privacy interest in any and all of his possessions. To hold otherwise would
       run the risk of encouraging pretextual arrests, used by the government to search
       through a person’s effects for general investigatory purposes.

¶ 94       In a later opinion, Chief Justice Burger, the author of Chadwick, emphasized the
       point: “The essence of our holding in Chadwick is that there is a legitimate expectation
       of privacy in the contents of a trunk or suitcase accompanying or being carried by a
       person; that expectation of privacy is not diminished simply because the owner’s arrest
       occurs in a public place.” Arkansas v. Sanders, 442 U.S. 753, 766-67 (1979) (Burger,
       C.J., concurring in the judgment, joined by Stevens, J.).

¶ 95       Chadwick thus explicitly holds that a custodial arrest does not, by itself,
       automatically abate the arrestee’s reasonable expectation of privacy in all objects in his
       or her possession at the time of arrest; and Chadwick explicitly holds that a custodial
       arrest does not, by itself, automatically justify searching all objects in the arrestee’s
       possession. The majority here, in contrast, holds that a custodial arrest does, by itself,


                                               - 24 -
       automatically justify searching all objects in the arrestee’s possession. The majority’s
       holding is directly at odds with Chadwick.

¶ 96       The majority does not acknowledge or address Chadwick’s treatment of Robinson
       and Edwards. Instead, the majority states that Chadwick is irrelevant to its decision
       because “the permissible scope of a search of a person incident to his arrest *** was not
       raised.” Supra ¶ 40. This simply is not true. The government’s search-incident-to-arrest
       argument in Chadwick was premised largely, if not entirely, on the idea that the
       Robinson search-of-the-person rule extended to the footlocker in the defendants’
       possession because of the reduced expectation of privacy that accompanies a custodial
       arrest. The Court expressly rejected this argument, thereby holding that a custodial
       arrest does not automatically justify searching every object in the arrestee’s
       possession–the exact opposite of the position taken by the majority here. Indeed, it is
       logically impossible to conclude that Chadwick has no relevance to this case when the
       very rule adopted by the majority here was proposed in Justice Blackmun’s dissent, and
       that rule was rejected by the Court.

¶ 97       And Chadwick is not the only problem confronting the majority. Consider the
       following scenario. A police officer in a squad car runs a computer check of a license
       plate on a nearby vehicle. The check reveals that the registered owner of the vehicle has
       an outstanding arrest warrant for failing to appear in domestic court on a matter of child
       support. The officer pulls over the vehicle, confirms that the driver is the vehicle’s
       owner and informs him that he is under arrest. The officer removes the driver from the
       vehicle, handcuffs him and secures him in the back of the squad car. The officer then
       searches the vehicle and discovers contraband.

¶ 98       Applying the majority’s reasoning, the search of the vehicle would be a valid
       search incident to arrest. The fact that the “object” searched was a vehicle would be
       irrelevant because, under the majority’s possession rule, the “size, shape, materials,
       function, or some other attribute” of the object (supra ¶ 49) play no role in determining
       whether the object is part of, or immediately associated with, the arrestee’s person.
       Instead, the only relevant factor would be whether the arrestee was in possession of the
       vehicle at the time of arrest. On that question, there would be no dispute, since the
       driver was physically occupying the vehicle at the time of arrest. Thus, applying the
       majority’s reasoning, the vehicle would be part of the arrestee’s person and, even
       though the driver was handcuffed in the back of the squad car at the time of the search,
       the search would be lawful incident to the arrest.


                                               - 25 -
¶ 99        Of course the Supreme Court held just the opposite in Arizona v. Gant, 556 U.S.
332 (2009). In that case, the Court held that police officers may not, incident to a lawful
        arrest, conduct a warrantless search of an arrestee’s vehicle after he has been removed
        from the vehicle, handcuffed, and placed in a squad car. Instead, an automobile search
        incident to a recent occupant’s arrest is constitutional only if the arrestee is within
        reaching distance of the vehicle during the search, or if the police have reason to
        believe that the vehicle contains “evidence relevant to the crime of arrest.” Davis v.
        United States, 564 U.S. __, __, 131 S. Ct. 2419, 2425 (2011).

¶ 100       Thus, the majority’s possession rule was not only squarely rejected in Chadwick, it
        also has the effect of negating the Supreme Court’s decision in Gant. Obviously, we
        have no authority to do this.



¶ 101                        The Majority Overrules People v. Hoskins

¶ 102       The majority opinion is not only at odds with precedent from the United States
        Supreme Court, it is also at odds with our own decision in People v. Hoskins, 101 Ill. 2d
209 (1984). In Hoskins, the defendant approached an unmarked police car and agreed
        to perform an act of “deviate sexual conduct” with two police officers. When told that
        she was under arrest for prostitution, the defendant ran. As she fled, her purse either fell
        or was thrown to the ground. The defendant was subdued approximately 10 to 20 feet
        from the police car and was handcuffed behind her back. Her purse was then searched
        and cocaine was discovered inside. Id. at 212.

¶ 103      This court upheld the search under Robinson. In so holding, the court distinguished
        Chadwick, stating:

               “The footlocker in Chadwick understandably was not considered to be
               immediately associated with the arrestee’s person. A purse is obviously
               different in size and character and has been considered to be different. The
               court in United States v. Berry (7th Cir. 1977), 560 F.2d 861, 864, stated that a
               purse ‘might be characterized as “immediately associated with the person of the
               arrestee” because it is carried with the person at all times.’ (See also People v.
               Helm (1981), 89 Ill. 2d 34, 39-44 (Ward, Underwood, and Moran, JJ.,
               dissenting), and cases cited therein; United States v. Graham (7th Cir. 1981),
               638 F.2d 1111, cert. denied (1981), 450 U.S. 1034, 68 L. Ed. 2d 231, 101 S. Ct.
1748; United States v. Venizelos (S.D.N.Y. 1980), 495 F. Supp. 1277; Stewart

                                                 - 26 -
               v. State (Tex. Crim. App. 1981), 611 S.W.2d 434.) It seems clear in any
               sensible construction that a purse is ‘immediately associated with the person of
               the arrestee.’ ” Id. at 215.

¶ 104       Importantly, Hoskins did not uphold the search of the purse because every object in
        the possession of an arrestee is part of the arrestee’s person, or because a custodial
        arrest automatically justifies the search of every object in an arrestee’s possession.
        Rather, the court upheld the search based on its determination that searching a purse is
        analytically similar to searching an arrestee’s clothing or pockets, items to which an
        officer has “extended exposure” while taking the arrestee into custody (Robinson, 414
U.S. at 234-35). Indeed, every authority cited by Hoskins in support of its holding
        treated the question of searching a purse this way, with no case holding that possession
        was the defining factor in determining whether the purse could lawfully be searched
        incident to arrest. Representative of the cases relied upon by Hoskins is United States v.
        Graham, 638 F.2d 1111 (7th Cir. 1981), in which the Seventh Circuit stated:

               “The human anatomy does not naturally contain external pockets, pouches, or
               other places in which personal objects can be conveniently carried. To remedy
               this anatomical deficiency clothing contains pockets. In addition, many
               individuals carry purses or shoulder bags to hold objects they wish to have with
               them. Containers such as these, while appended to the body, are so closely
               associated with the person that they are identified with and included within the
               concept of one’s person. To hold differently would be to narrow the scope of a
               search of one’s person to a point at which it would have little meaning.” Id. at
               1114.

        See also, e.g., Dawson v. State, 395 A.2d 160, 167 (Md. Ct. Spec. App. 1978)
        (searching a purse is “analytically akin to a search of items found in an arrestee’s
        clothing or pockets”).

¶ 105       The majority here, however, holds that factors which Hoskins found legally
        relevant in determining the scope of a search incident to arrest are now legally
        irrelevant. The majority has, in short, overruled the analytical approach taken in
        Hoskins and adopted an entirely new one. At no point does the majority acknowledge
        this fact or attempt to justify its decision to adopt a new possession rule under
        principles of stare decisis.

¶ 106       Hoskins, it should be noted, was not alone in its understanding of what constitutes a
        search of a person under Robinson. Professor LaFave, in his treatise on search and
                                                - 27 -
        seizure law, summarizes the law on this issue and states the governing rule: “A search
        is deemed to be ‘of a person’ if it involves an exploration into an individual’s clothing,
        including a further search within small containers, such as wallets, cigarette boxes and
        the like, which are found in or about such clothing. By contrast, *** [searches are not
        of the person when] directed at containers and other personal effects which, given the
        circumstances, do not have this intimate a connection with a person. This includes
        suitcases and similar containers in the possession of the suspect, and also such
        containers and other effects which are not in the possession of the suspect at the time
        the police either seize or search them.” 3 Wayne R. LaFave, Search and Seizure § 5.5,
        at 283 (5th ed. 2012); see also, e.g., id. § 5.3(a), at 190-91 (under Robinson, “the police
        may search through the arrestee’s pockets, wallet, [and] other containers on the
        person”); id. § 5.2(c), at 143 n.63. (“Items on the person such as wallets may also be
        subjected to warrantless search incident to arrest ***.”).

¶ 107       The majority, however, dismisses Professor LaFave’s statement of the rule
        regarding searches of the person because it is “descriptive, not prescriptive.” Supra ¶
        47. This is a puzzling rationale. The primary purpose of a legal treatise is to describe
        the governing rules in a specific area of law. Unless that description is inaccurate–and
        the majority does not assert that Professor LaFave has incorrectly described Supreme
        Court precedent–there is no reason to disregard it.



¶ 108                      No Court Has Adopted the Majority’s Possession Rule

¶ 109       The majority cites only two cases in support of its holding that any object in the
        possession of an arrestee is part of his person: an unpublished opinion, United States v.
        Matthews, 532 F. App’x 211 (3d Cir. 2013), and United States v. Gordon, 895 F. Supp.
2d 1011 (D. Haw. 2012). Supra ¶ 50. Neither of these cases support the majority.

¶ 110       In Matthews, the defendant was arrested, and a backpack he was carrying was
        seized. The police officers placed the defendant in the backseat of a police car and then
        searched the backpack before placing it in the trunk. Inside, police discovered a
        handgun, gloves, and duct tape. The district court denied the defendant’s motion to
        suppress the contents of the backpack and the circuit court affirmed.

¶ 111       Importantly, in upholding the warrantless search, the circuit court did not conclude
        that the backpack was part of the defendant’s person under Robinson. To the contrary,


                                                - 28 -
        the circuit court expressly held that “the search could not be justified under the search
        incident to arrest exception.” Matthews, 532 F. App’x at 218.

¶ 112       The court upheld the search on the basis of a newly created exception to the warrant
        requirement, one the court named a “Search Pursuant to the Transportation of an
        Arrestee.” Id. at 221. This exception, the court explained, allows police officers to
        search any seized property at the time of arrest where the property itself “must
        invariably be transported along with the arrestee to the police station.” Id. at 225. In
        adopting this new exception, the court was careful to limit its holding solely to the fact
        pattern before it. In particular, the court did not hold that its exception would apply in
        those situations where an arrestee is accompanied by another person who is not arrested
        and who is free to take responsibility for any property seized by the police. Id. at 227
        n.1 (Ambro, J., concurring in part and concurring in the judgment).

¶ 113       The majority has thus miscited Matthews in two respects. First, Matthews does not
        hold that any possession belonging to an arrestee may be searched incident to arrest. In
        fact, the court expressly held that the search of the backpack could not be justified
        under the search-incident-to-arrest exception. Id. at 218. Second, in this case, defendant
        was accompanied by another person, Lindsey Collins, who was not arrested or
        suspected of any wrongdoing and who offered to take responsibility for the luggage
        bag. Matthews does not address this situation.

¶ 114       The majority similarly misconstrues Gordon. In Gordon, two items belonging to
        the defendant were searched, a duffle bag and a wallet. The majority cites Gordon as
        holding that the duffle bag was part of the defendant’s person and could therefore be
        searched under Robinson. Supra ¶ 50. The court did not so hold. What the court held
        was that the wallet, which was taken from the defendant’s person when he was
        arrested, could be searched under Robinson. Gordon, 895 F. Supp. 2d at 1022-23. The
        search of the duffel bag was analyzed as a search of an area under the arrestee’s control,
        and the search was upheld because “the bag was within [the defendant’s] reaching
        distance at the time” it was searched. Id. at 1015, 1019-22.


¶ 115       In short, neither of the only two opinions cited by the majority in support of its
        possession rule holds that every object in the possession of an arrestee is part of the
        arrestee’s person. In fact, both opinions support the opposite conclusion.




                                                - 29 -
¶ 116                          The Majority’s Possession Rule is Vague

¶ 117       In certain respects, the majority opinion is quite clear. The “nature” and “character”
        of an object (supra ¶ 43) are legally irrelevant in determining whether an object is part
        of an arrestee’s person. Further, the arrestee need not be literally in physical contact
        with an object at the time of arrest for the object to be part of the arrestee’s person
        (supra ¶ 59 n.4), and any “inquiry into degree of attachment” is “reject[ed]” (supra ¶
        49). In addition, “the length of time the defendant has spent with a possession” plays no
        role in determining whether the object is part of his person. Supra ¶ 48.

¶ 118       In other respects, however, the majority opinion is unclear. The majority states that
        objects may be searched incident to arrest when they are “in close proximity to the
        individual at the time of his arrest.” Supra ¶ 50. But “close proximity” is an inherently
        indeterminate phrase and the majority never explains what it means or how a police
        officer in the field is to know when an object is in close proximity to an arrestee. It may
        be that what the majority means by “close proximity” is “reaching distance.” If so, then
        the majority has completely eliminated the distinction between searches of an
        arrestee’s “person” and searches within the arrestee’s “area of control” recognized by
        the Supreme Court in cases such as Robinson. That cannot be correct.

¶ 119       The majority does reference one example which might provide clarity regarding its
        possession rule, when it states that the defendants in Chadwick were not in possession
        of the footlocker when they were arrested. Supra ¶ 51. Recall that in Chadwick, two of
        the defendants picked up a footlocker, placed it in the trunk of a car, and were standing
        next to the open trunk when they were arrested. It would appear then, that the
        majority’s definition of possession does not include those situations where the arrestee
        releases an object just before being arrested. But, confusingly, the majority also holds
        that an arrestee cannot “avoid a finding of possession” by releasing an object just
        before he is arrested (supra ¶ 59 n.4)—exactly what happened in Chadwick. The
        majority’s reference to Chadwick provides no clarity.

¶ 120       Other parts of the majority opinion only further the confusion. For example, the
        majority emphasizes that the size and physical characteristics of an object are irrelevant
        in determining whether an object is part of an arrestee’s person, but the majority also
        states that, because of “the size, weight, and location” of the footlocker in Chadwick it
        would have been fruitless to argue that it was part of the defendants’ persons. Supra
        ¶ 40. Elsewhere, the majority states in passing that the question presented in this case is
                                                - 30 -
        whether an “item of moveable personal property” should be analyzed as a search of the
        person or a search of the area within his control. Supra ¶ 36. Assuming that the
        majority means for the word “movable” to have legal significance, how is a police
        officer or judge to determine if an object is “movable,” and therefore within the
        possession rule, if its size, shape, and other physical attributes are all legally irrelevant?

¶ 121        The vagueness of the majority’s opinion undoubtedly stems, in part, from its
        decision to create a new rule defining the person of an arrestee based on the idea of
        “possessing” objects. As the Supreme Court has observed, “there is no word more
        ambiguous in its meaning than possession.” National Safe Deposit Co. v. Stead, 232
U.S. 58, 67 (1914). But the majority’s difficulties also stem from the fact that the State
        has not argued for the adoption of the majority’s new possession rule. The State’s
        primary contention in this court is that the luggage bag was within defendant’s “area of
        reach” at the time it was searched, and therefore it was reasonable for the police
        officers to search the luggage bag to ensure that defendant could not retrieve a weapon
        and threaten their safety. Nowhere in its brief does the State suggest or request that this
        court adopt the possession rule announced by the majority.

¶ 122       Of course, this fact in itself is not fatal. Courts of review in Illinois possess the
        discretionary authority to enter any judgment and make any order that the case may
        require. Ill. S. Ct. R. 366 (eff. Feb. 1, 1994). But when a court goes beyond the
        arguments raised in the parties’ briefs and starts creating law on its own, it loses the
        clarity that comes with subjecting a proposed rule to adversarial testing. That clearly
        has occurred here. The majority has adopted a rule which is vague and unworkable.

¶ 123       To summarize my concerns, in adopting its rule that every item in the possession of
        an arrestee is part of his person, the majority squarely contradicts the United States
        Supreme Court’s decision in Chadwick; negates the Court’s decision in Gant; overrules
        our own decision in Hoskins with no mention of stare decisis; dismisses one of the
        leading fourth amendment scholar’s description of fourth amendment law (without
        ever finding that description inaccurate); and adopts a vague, unworkable rule that
        finds no support in any caselaw, including the cases that the majority cites in support.
        And all this is done by the majority sua sponte, with the State never having asked this
        court to adopt a possession rule and with defendant having never been provided with
        notice or an opportunity to respond.

¶ 124      The majority opinion goes too far for me. In this case, where the State is not
        advocating for the adoption of a new rule, I would simply adhere to settled precedent.

                                                 - 31 -
        The luggage bag being wheeled along the ground was not a container which was on
        defendant’s person, or in or about defendant’s clothing, at the time of his arrest. The
        search of defendant’s luggage bag therefore was not permissible as a search of the
        person under Robinson.



¶ 125              The Luggage Bag Was Not In Defendant’s Area of Control

¶ 126       Because the present case is not governed by the search-of-the-person rule of
        Robinson, it is necessary to consider whether the search of defendant’s bag was lawful
        as a search of an area under the arrestee’s control. I would hold that it was not.

¶ 127       As noted, the search-incident-to-arrest exception was recognized by the United
        States Supreme Court in Chimel v. California, 395 U.S. 752 (1969), where the Court
        held that the permissible scope of a search incident to arrest includes “the area ‘within
        his immediate control’—construing that phrase to mean the area from within which he
        might gain possession of a weapon or destructible evidence.” Id. at 763. Some years
        later, in New York v. Belton, 453 U.S. 454 (1981), the Supreme Court applied the
        search-incident-to-arrest exception to vehicle searches. In that case, the police officers
        removed the occupants of a vehicle stopped for a traffic violation and conducted a
        warrantless search of the pocket of a jacket in the car. The Court upheld the search and
        adopted a bright-line rule, holding that “when a policeman has made a lawful custodial
        arrest of the occupant of an automobile, he may, as a contemporaneous incident of that
        arrest, search the passenger compartment of that automobile” and any containers
        therein. Id. at 460. Of importance here, Belton was widely read by courts as holding
        that, although a search had to be made within the vicinity of an arrest in order to fall
        within the search-incident-to-arrest exception, there was no need to show that the
        arrestee had a realistic chance of getting inside the container being searched in order to
        destroy evidence or access weapons. Moreover, this reasoning was widely applied
        outside the context of vehicle searches. See generally 3 Wayne R. LaFave, Search and
        Seizure § 5.5(a), at 293-94 (5th ed. 2012) (collecting cases).

¶ 128       The Supreme Court subsequently revisited and clarified Belton in Arizona v. Gant,
        556 U.S. 332 (2009). In Gant, the Supreme Court held that Belton did not authorize
        police officers to conduct a warrantless search of an arrestee’s car after he had been
        removed from the vehicle, handcuffed, and secured in a squad car. The Court noted that
        “[t]o read Belton as authorizing a vehicle search incident to every recent occupant’s
        arrest would thus untether the rule from the justifications [i.e., officer safety and
                                                - 32 -
        preventing the destruction of evidence] underlying the Chimel exception.” Id. at 343.
        Accordingly, the Court concluded that “[p]olice may search a vehicle incident to a
        recent occupant’s arrest only if the arrestee is within reaching distance of the passenger
        compartment” with that determination made “at the time of the search” Id. at 351.
        Because that condition was not met in the case before it, the Supreme Court held that
        the search was not a lawful search incident to arrest.

¶ 129       Relying primarily on Gant, defendant maintains that the search in this case was
        unlawful because, under the facts of this case, the police officers could not reasonably
        have believed that defendant could have gained access to the luggage bag at the time it
        was searched. However, because Gant involved an automobile search, the State
        contends, and the appellate court below agreed, that Gant applies only to vehicle
        searches.

¶ 130       The United States Supreme Court has not yet addressed whether its decision in
        Gant is limited solely to vehicle searches. In Davis v. United States, 564 U.S. ___, 131
S. Ct. 2419 (2011), the Court held that although a vehicle search was unlawful under
        Gant, the exclusionary rule would not apply because the police had conducted the
        search in reliance on judicial precedent that predated Gant. Davis involved the search
        of a vehicle and, thus, the Court had no occasion to consider in that case whether Gant
        applied outside the context of vehicle searches. Other courts have, however, considered
        this issue. In United States v. Shakir, 616 F.3d 315 (3d Cir. 2010), the United States
        Court of Appeals for the Third Circuit applied Gant and upheld the search of a bag at
        the feet of an arrestee after he had been handcuffed and arrested. As in the case at bar,
        the government argued that Gant was limited solely to vehicle searches and, thus, was
        irrelevant to determining the reasonableness of the search. The Shakir court rejected
        this contention, explaining:

               “We do not read Gant so narrowly. The Gant Court itself expressly stated its
               desire to keep the rule of Belton tethered to ‘the justifications underlying the
               Chimel exception,’ id., and Chimel did not involve a car search. Moreover, as
               we noted above, many courts of appeals perceived Belton to establish a relaxed
               rule for searches incident to arrest in all contexts. [Citations.] Because Gant
               foreclosed such a relaxed reading of Belton, there is no plausible reason why it
               should be held to do so only with respect to automobile searches, rather than in
               any situation where the item searched is removed from the suspect’s control
               between the time of the arrest and the time of the search. *** [We] read Gant as
               refocusing our attention on a suspect’s ability (or inability) to access weapons
                                                - 33 -
               or destroy evidence at the time a search incident to arrest is conducted.” Id. at
               318.

        See also, e.g., United States v. Taylor, 656 F. Supp. 2d 998, 1001-02 (E.D. Mo. 2009);
        3 Wayne R. LaFave, Search and Seizure § 5.5(a), at 296 (5th ed. 2012) (stating that
        Gant should be applied outside the vehicle context). Like the court in Shakir, I believe
        that Gant is relevant here.

¶ 131       That being said, it must be determined whether defendant was “within reaching
        distance” of his luggage bag at the time it was being searched such that the police
        officers conducting the search could reasonably have believed that defendant could
        gain access to it. The appellate court stated that defendant “was within arm’s reach” of
        his bag during the search (2011 IL App (4th) 100477, ¶ 26), and the State, in its brief to
        this court, similarly maintains that “the luggage was within defendant’s area of reach.”
        Based on this, the State contends that although defendant was handcuffed behind his
        back, and outnumbered by the police officers, he nevertheless presented a safety risk,
        because he could have approached the luggage bag, kicked it to Collins, or otherwise
        have possibly accessed its contents. The difficulty with the State’s argument is that
        there is no evidence of record to support the assertion that defendant was within arm’s
        reach of the luggage bag at the time it was searched. At the suppression hearing, neither
        Officer Kreger nor Officer Nyman was asked about the proximity of defendant to his
        bag at the time of the search. The only testimony on this point came from defendant:

               “Q. And did you observe the officers examine your bags?

               A. Yes, they wheeled it to the side of the station and started taking out all my
               stuff there.

               Q. In your presence?

               A. Huh, while I was there.

               Q. While you were standing there?

               A. Yes.”

        From this testimony it is unclear where the luggage bag was in relation to defendant.
        The “side of the station” could have been 5 feet from defendant or 50.

¶ 132       There must be some evidence that an arrestee is within reaching distance of luggage
        at the time it is searched in order to come within the reasonable accessibility rule set
                                                - 34 -
        forth in Gant. See, e.g., State v. Robalewski, 418 A.2d 817, 823 (R.I. 1980) (“some
        approximation of the distance between the arrestee and the object searched is
        fundamental to a determination of the question of whether an object lies within an
        arrestee’s immediate control”). This is particularly true in cases such as this, where
        defendant was both handcuffed behind his back and outnumbered by police officers.
        Compare Shakir, 616 F.3d at 321 (finding a valid search incident to arrest where the
        defendant was handcuffed and outnumbered by police officers, but the bag being
        searched “was literally at his feet”), with United States v. McCraney, 674 F.3d 614,
        619-20 (6th Cir. 2012) (the defendant, who was not handcuffed, was “two or three feet
        from the rear bumper” of the car being searched and thus, was not “ ‘within reaching
        distance’ ” of the passenger compartment).

¶ 133       It is impossible to determine whether the officers in this case could reasonably have
        believed that defendant was “within reaching distance” of his luggage bag at the time
        of the search. Accordingly, the State failed to meet its burden of establishing that the
        warrantless search of defendant was valid as a search incident to arrest. See United
        States v. Jeffers, 342 U.S. 48, 51 (1951); Boykins v. State, 717 S.E.2d 474 (Ga. 2011)
        (holding that the government failed to meet its burden of showing that a search fell
        within the search-incident-to-arrest exception when there was no evidence regarding
        the proximity of defendant to the area being searched).

¶ 134       The State also relies on United States v. Garcia, 605 F.2d 349 (7th Cir. 1979). But
        that case, in addition to predating Gant by 20 years, is distinguishable on its facts. In
        Garcia, the government established that the defendant, who was not handcuffed, was
        “within one foot” of the suitcases at the time they were searched. Id. at 352. Here, in
        contrast, the State simply failed to offer proof showing the location of the luggage bag
        in relation to defendant at the time of the search.

¶ 135       The State does not contend that any exception to the warrant requirement, other
        than the search-incident-to-arrest exception, is applicable in this case. The warrantless
        search of defendant’s luggage was thus per se unreasonable and the circuit court erred
        in denying defendant’s motion to suppress.

¶ 136       Lastly, the State contends that the exclusionary rule should not apply in this case
        because the “officers acted in good faith and in reliance on Hoskins.” As noted,
        however, Hoskins is inapposite. The good-faith exception to the exclusionary rule is
        therefore inapplicable.


                                               - 35 -
¶ 137                                        Conclusion

¶ 138       In Gant, the Supreme Court “refocus[ed] our attention on a suspect’s ability (or
        inability) to access weapons or destroy evidence at the time a search incident to arrest is
        conducted.” Shakir, 616 F.3d at 318. Under this standard, it is clear that the circuit
        court erred in denying defendant’s motion to suppress because the State failed to show
        that defendant’s luggage bag was within his reaching distance at the time it was
        searched. Accordingly, defendant’s conviction should be reversed. See, e.g., People v.
        Surles, 2011 IL App (1st) 100068, ¶ 42 (and cases cited therein).

¶ 139       The majority, however, avoids this straightforward result. It affirms defendant’s
        conviction only by sua sponte changing the search-of-the-person rule, broadening that
        rule so that any object within the close proximity of an arrestee is deemed part of his
        person. In this way, the majority eliminates the need to show any likelihood that
        defendant reasonably could have accessed the interior of his bag at the time it was
        searched. Because the Supreme Court has unequivocally rejected the majority’s
        definition of a search of a person, and for the additional reasons stated above, I
        respectfully dissent.



¶ 140      JUSTICE FREEMAN joins in this dissent.




                                                - 36 -